It is this day consented and agreed by and between Benjamin Whitaker Esq. of the Complainant’s Counsel and William Blakewey Esq. of the Defendants Counsel, that a certain Exhibit remaining in the hands of the Examiner of this Court, intituled, “the humble Petition of Mary Porter” and markt (A) be admitted; that it was preferred to Governour Johnson in Council; and that the Reference thereon, was written by Francis Yonge Esq.; And Ordered by consent of the said Parties Complainant and Defendants Counsel in Court, and Sollicitors, that Publication do pass in this Cause forthwith.
Intr.
Tho. Lamboll Deputy Register